TERRELL, Justice.
Plaintiff instituted this suit -.against defendant to recover damages for personal injuries under the guest statute, Chapter-320.59,: F.S.A. A motion to dismiss the amended 'complaint was granted -on the theory-that it showed a mere errdf of judgment on the -part of 'defendant, whose guest the plaintiff-was and that gross negligence-was not shown. Final judgment was entered for defendant and the plaintiff1 appealed.
The only point for determination- is whether or not the complaint stated a cause of action under the guest statute.
■A majority -of the 'court have-- reached the -conclusion that this question requires an- affirmative" answer and' being so, the judgment appealed -from should he reversed on authority- of Dexter v. Green, Fla.1951, 55 So.2d 548, and Bridges v. Speer, Fla., 79 So.2d 679, decided. May 13, 19-55, headnotes 5, 6 and 7. It should not'he overlooked'-that'gro'ss-negligence in such cases is question for-the-jury.
Reversed.
DREW, C. J., and THOMAS, HOB-SON, ROBERTS and THORNAL, JJ., concur.
SEBRING, J., dissents.